Citation Nr: 1102692	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
of service connection for carpal tunnel syndrome.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for diabetes mellitus, 
hearing loss, chronic bronchitis, residuals of cellulitis with 
removal of right fallopian tube and other female organs, and a 
bilateral leg condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to December 
1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of service connection for carpal tunnel syndrome, 
having been opened herein, and for a low back disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that the issue of service connection for a low 
back disorder was initially characterized by the RO as an 
application to reopen a claim of service connection for a low 
back disorder based on the existence of a prior final denial in 
March 1979.  Review of the record indicates that a relevant 
service personnel record (i.e. the DA Form 2496 reflecting that 
the Veteran was put on permanent profile because of her back) was 
associated with the claims file after that decision was issued, 
however.  In such circumstances, the claim is reconsidered as an 
original claim of service connection.  38 C.F.R. § 3.156(c) 
(2010).  Thus, the Board has recharacterized the issue as 
entitlement to service connection for a low back disorder.  


FINDINGS OF FACT

1.  A claim of service connection for carpal tunnel syndrome was 
previously denied by the RO in July 1992.  Evidence presented 
since July 1992 relates to an unestablished fact necessary to 
substantiate the claim.

2.  The Veteran withdrew the appeal of the issues of entitlement 
to service connection for diabetes mellitus, hearing loss, 
chronic bronchitis, residuals of cellulitis with removal of right 
fallopian tube and other female organs, and a bilateral leg 
disorder on September 21, 2005.


CONCLUSIONS OF LAW

1.  The July 1992 RO decision denying the claim of service 
connection for carpal tunnel syndrome is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence sufficient to reopen the claim of 
service connection for carpal tunnel syndrome has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issues of entitlement to service connection for 
diabetes mellitus, hearing loss, chronic bronchitis, residuals of 
cellulitis with removal of right fallopian tube and other female 
organs, and a bilateral leg disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A claim of service connection for carpal tunnel syndrome was 
denied in a July 1992 rating decision.  This decision is final 
based on the evidence then of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In the July 1992 rating decision denying service connection, the 
RO determined the service medical records did not show any 
diagnosis, treatment, or complaint of carpal tunnel syndrome and 
the earliest evidence of the condition dated in April 1979 which 
was too remote to be considered service connected.  Evidence 
considered at the time of this decision reflected an in-service 
(October 1975) complaint of tenderness in the left forearm with 
slight swelling and an April 1979 diagnosis of bilateral carpal 
tunnel syndrome.  

Evidence received in conjunction with the application to reopen 
includes statements from the Veteran, the Veteran's family, and 
former service colleagues who report that the Veteran had pain 
and numbness in her fingers and arms during service, that these 
symptoms persisted after service, and that the in-service 
symptoms were the same symptoms associated with the post-service 
diagnosis of carpal tunnel syndrome.  These statements are 
competent evidence of continuity of symptomatology, and the Board 
finds this evidence is both "new" and "material," in that it 
was previously unseen; it relates to an unestablished fact 
necessary to substantiate the claim, that is, the existence of a 
link between service and the Veteran's carpal tunnel syndrome; 
and it raises a reasonable possibility of substantiating the 
claim.  Thus, the claim is reopened, and, to this extent only, 
the appeal is granted.  As will be discussed in the Remand 
portion of this decision, further development is required prior 
to the Board's adjudication of the merits of the Veteran's 
appeal.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in the appellant's favor, any error 
in notice required by Kent is harmless error, and as the 
underlying claims for benefits have been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify and 
assist is not in order. 


Withdrawal of Issues

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In September 2005, the Veteran submitted a statement expressing 
her desire to withdraw the appeal of the issues of entitlement to 
service connection for diabetes mellitus, hearing loss, chronic 
bronchitis, residuals of cellulitis with removal of right 
fallopian tube and other female organs, and a bilateral leg 
disorder.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these issues 
and they must be dismissed.

ORDER

New and material evidence has been received; the claim 
entitlement to carpal tunnel syndrome is reopened and, to that 
extent only, the appeal is granted.

The appeal of the issues of entitlement to service connection for 
diabetes mellitus, hearing loss, chronic bronchitis, residuals of 
cellulitis with removal of right fallopian tube and other female 
organs, and a bilateral leg disorder is dismissed.  


REMAND

Further development is needed on the claim of service connection 
for carpal tunnel syndrome.  Specifically, based on the competent 
evidence of in-service symptoms suggestive of carpal tunnel 
syndrome, the competent evidence of continuous symptoms since 
service, and the post-service diagnoses of carpal tunnel 
syndrome, a VA examination should be conducted to determine 
whether the Veteran's carpal tunnel syndrome onset in service or 
is causally related to service.  

Further development is also needed on the claim of service 
connection for a low back disorder.  The record includes a DA 
Form 2496 dated in December 1976 reflecting that the Veteran was 
put on permanent profile because of "a congenital birth defect 
in [her] lower back."  The report of a January 1974 enlistment 
examination did not note any pertinent defects.  A May 1974 
Request for Waiver form noted that the Veteran was determined to 
be medically qualified under current enlistment standards and a 
medical waiver was not required.  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  To rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to service, 
and (2) that the disease or injury was not aggravated by service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service connection 
may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b). 

Given competent evidence of in-service complaints related to the 
back, question as to whether the Veteran had a back condition 
that existed prior to service and the post-service evidence 
suggestive of a current service-connectable low back disorder 
(see June 2002 VA treatment record), a VA examination should be 
conducted.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

2.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the likely etiology of the carpal 
tunnel syndrome.  The examiner is requested 
to state whether it is at least as likely 
as not that the carpal tunnel syndrome 
onset during service or is causally related 
to service.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

3.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the nature and likely etiology of 
reported low back disorder.  For any 
diagnosed disorder, the examiner is 
requested to address the following:  

a.  Is the currently diagnosed back 
disorder clearly congenital in nature?

b.  If the answer to (a) is yes, is the 
condition a congenital defect (i.e. 
structural or inherent abnormality or 
condition which is more or less stationary 
in nature) or is it a congenital disease or 
disorder (i.e. any deviation from or 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs 
and whose etiology, pathology, and 
prognosis may be known or unknown)?

c.  If the currently diagnosed back 
disorder is a congenital defect, was it 
subject to superimposed disease or injury 
during military service?

d.  If the currently diagnosed back 
disorder is a congenital disease or 
disorder, did the condition permanently 
worsen during service beyond normal 
progression (aggravation)?

e.  If the answer to (a) is no, does the 
evidence of record clearly and 
unmistakably show that the Veteran had 
back disorder that existed prior to her 
entry onto active duty?

f.  If the answer to (e) is yes, does the 
evidence of record clearly and 
unmistakably show that the preexisting 
back disorder was not aggravated by service 
or that any increase in disability was due 
to the natural progression of the disease?

Please identify any such evidence with 
specificity.

g.  If the answer to either (e) or (f) is 
no, is it at least as likely as not that 
the Veteran's back disorder had its onset 
in service?

The examiner is requested to provide a 
rationale for any opinion expressed, 
preferably with mention of the December 
1976 permanent profile (located in the 
service personnel records).  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and this 
fact should be acknowledged in the report.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





